Citation Nr: 1448459	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation for diabetes mellitus type II in excess of 20 percent prior to February 13, 2012, and 60 percent thereafter. 

2. Entitlement to a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel




INTRODUCTION

The Veteran had active military service from September 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The procedural history of this case is explained further below. 

In spite of a June 2014 RO denial of TDIU, the claim of TDIU is part and parcel to the original increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This case was remanded in January 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

The Veteran filed his claim for an increased rating for diabetes mellitus in July 2007. In May 2008, the RO continued the prior rating; the Veteran filed a notice of disagreement in June 2008 with the May 2008 RO denial. In May 2009, the Veteran filed a timely appeal as to his current diabetes mellitus rating. 

In January 2012, the Board remanded the increased rating for diabetes mellitus. In October 2012, the RO increased the diabetes mellitus rating to 60 percent, effective February 13, 2012. 

In March 2014, however, the RO initiated a new VA examination for the Veteran. In June 2014, a rating decision was promulgated proposing to decrease the diabetes mellitus rating to 20 percent and denying a TDIU. In July 2014, the Veteran wrote requesting the rating not be reduced and submitted November 2013 letter from his VA doctor stating that diabetic conditions had not improved. 

As the Board currently has jurisdiction regarding the issue of an increased rating for diabetes mellitus, the June 2014 rating decision must have been promulgated in error. Corrective action is requested. Further, the AOJ must readjudicate the claim of an increased rating for diabetes mellitus as new evidence has been added to the file and should readjudicate the TDIU as it is now part of the increased rating claim. 38 C.F.R. § 19.37(b) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective letter retracting the June 2014 RO rating/proposal to decrease the diabetes mellitus rating and any other related documents. Explain that this issue is still before the Board and the TDIU will be considered part of the increased rating claim for diabetes mellitus. 

2. Schedule the Veteran for another VA examination to ascertain the severity of his diabetes mellitus, type II. The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. 

An opinion should be offered as to the impact the Veteran's diabetes mellitus has on his ability to obtain and maintain substantially gainful employment. 

3. Readjudicate the increased rating for diabetes mellitus and TDIU based on all evidence appearing in the file after the last supplemental statement of the case (SSOC) in October 2012. If the benefit sought is not granted in full, the Veteran should be furnished a new SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

